



COURT OF APPEAL FOR ONTARIO

CITATION:
United
    States v. Le, 2013 ONCA 55

DATE: 20130129

DOCKET: C55617

Doherty, Simmons and Tulloch JJ.A.

IN THE MATTER
    OF the
Extradition Act, S.C. 1999
, c. 18;

AND IN THE
    MATTER OF an Application by the United States of America, the Requesting State,
    for the extradition of Thinh Hung Le

AND IN THE
    MATTER of an Application for Judicial Review of the decision of the Minister of
    Justice to surrender the Applicant to the United States;

United States of America

and

The Minister of Justice

Respondents

and

Thinh Hung Le

Applicant

Robin Parker, for the applicant

Richard Kramer, for the respondent the Minister of
    Justice

Heard:  January 28, 2013

On application for judicial review from the Order of
    Surrender of the Honourable Robert Nicholson, Minister of Justice and Attorney
    General of Canada, dated June 13, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The applicant claims that the Minister exceeded his jurisdiction in
    surrendering the applicant on offences which were not in the Authority to
    Proceed or the subject of the committal proceedings or in the committal order. 
    In our view, that argument was decided against the appellant in
R. v.
    Fischbacher
2009 SCC 46 and
R. v. Barbu
, [2001] S.C.C.A. 
    Counsels efforts to distinguish those cases, while valiant, were in the end
    unsuccessful.

[2]

The applicant also challenges the reasonableness of the surrender order
    in light of the potentially severe penalty faced by the applicant in the U.S. 
    The Minister did consider the potential severity of sentence.  Deference is
    owed to the Ministers evaluation:  see
R. v. Lake
, [2008] 1 S.C.R.
    761, at para. 47.

[3]

We would not interfere with the Ministers assessment.  The application
    is dismissed.


